Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
EXAMINER'S AMENDMENT
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner's amendment was given in an interview with Glen Belvis on Thursday, June 16th, 2022.
	Amend the following claims as follows:

36.  (currently amended)  A down hole heater for placing and removing plugs, and for squeezing off well perforations, the heater comprising:
a) a heater body;
b) the heater body comprising a heat source, wherein the heat source is capable of generating sufficient heat energy to melt an alloy associated with a plug body, wherein the alloy comprises metals selected from the group consisting of an eutectic alloy, Bismuth, and combinations of these;
c) the heater body and the alloy are configured to direct the heat energy outward from the heater body;
d) a mechanical release, configured to mate with a release member of the plug body;
e) an aligning member, configured to engage with an alignment member of the plug body; and
f) wherein the heater body and the heat source are configured for mechanical association with the plug body, and thermal 

37.  (currently amended)  The heater of claim 36, wherein the alignment member is an automatic alignment member, whereby the heater and the plug are automatically aligned with a 

44.  (currently amended)  A down hole heater for placing and removing plugs, and for squeezing off well perforations, the heater comprising:
a) a heater body;
b) the heater body comprising a heat source, wherein the heat source is capable of generating sufficient heat energy to melt an alloy associated with a plug body, wherein the alloy comprises metals selected from the group consisting of an eutectic alloy, Bismuth, and combinations of these;
c) the heater body and the alloy are configured to direct the heat energy radially outward from the heater body; 
d) an aligning member, configured to engage with an alignment member of the plug body; wherein the alignment member is an 3Serial No. 17/068,491Atty. Dkt. No. 21785.0002C4 (Bild) Response to 12/10/22 NFOA June 10, 2022automatic alignment member, whereby the heater and the plug are automatically aligned with a and
e) wherein the heater body and the heat source are configured for mechanical association with the plug body, and thermal 

48.  (currently amended)  A method for squeezing off a well, the method comprising:
a) positioning a plugging system in a section of a well, having [[a ]]perforations;
b) the plugging system comprising a heater assembly mechanically releasably engaged with a plug assembly, whereby the plug assembly is positionable with the heater assembly in a well bore;
c) the heater assembly comprising a heating element and an outer surface;
d) the plug assembly, comprising an upper plug section and a lower plug section; the upper plug section comprising a plug body, the plug body defining a heater receiving cavity, the cavity having an inner surface; and configured to receive and engage a lower heater section: 4Serial No. 17/068,491Atty. Dkt. No. 21785.0002C4 (Biud) Response to 12/10/22 NFOA June 10, 2022
e) the heater assembly in the heater receiving cavity, whereby the outer surface and the inner surface are in thermal contact;
f) an alloy, the alloy in thermal contact with the plug body; wherein the alloy comprises metals selected from the group consisting of an eutectic alloy, Bismuth, and combinations of these;
g) providing an increased pressure in the section of the well;
h) activating the heating element to melt the alloy, flowing the 
i) the plug body shielding the heating element from contact with the 
j) removing the heater assembly from the section of the well;
k) repeating steps a) to j) in the section of the well; and[[;]]
l) thereby squeezing off the well.


Reasons for Allowance
Upon review and further consideration of the claim limitations dated 06/10/2022 and after updating the examiner’s search, the examiner failed to find a reference that discloses all of the claim limitations recited in Independent claims 36, 44 and 48.  The examiner found one prior art reference that best correlates to the current invention, Spencer (U.S Pub 2003/0132224).
Reference Spencer discloses a removal heater assembly comprising an upper heater section and a lower heater section (Abstract; Page 4, paragraph [0048]) and a heater receiving cavity having an inner surface (Page 2, paragraph [0037]).  Spencer further discloses a plug 311 (paragraph [0059]) comprising a lower non-eutectic body and a eutectic alloy 104, wherein the eutectic alloy is in direct contact with both a wall of the well and the non-eutectic body (Page 4, paragraphs [0048] and [0049]).
However, reference Spencer fails to specifically disclose a plug assembly/body downhole and therefore, fails to disclose wherein the heater and a plug body are mechanically engaged downhole, as instantly recited by the applicant in Independent claims 36, 44, and 48 above.

	Furthermore, the examiner would like to point out the Terminal Disclaimer (TD) filed (dated 10/22/2021) and approved (dated 10/24/2021) was not required.  The present claims are significantly different from the claims patented in 10,801,301 (which is the patent listed in the TD).  New Independent claim #48 is the most similar to patented claim #1, even though #48 is a method claim and #1 is a system claim.  However, claim #48 recites very few method steps; claim #48 recites almost all of the patented claim #1 (minus the means to freeze) and then adds significantly more (present steps g) – l) are all new as compared to what is patented), thereby making claims #48 and #49 patentable and distinct.  Independent claim #36 is the most similar to patented claim #7 regarding an apparatus claim and a method claim.  Claim #36 recites almost all of claim #7, except for #7e.  However, claim #36 adds other steps such as #36c and #36e in the current application which are significant and make it distinct.  Independent claims #36 and #44 are similar, other than claim #44 not having a mechanical release; therefore, claim #44 is similar to patented claim #7.  However, claim #44 adds other steps such as #44c and #44d in the current application which are significant and make it distinct.
Overall, after further review and consideration of the claims dated 06/10/2022, the Applicant’s arguments/remarks dated 06/10/2022, and the minor claim amendments added above, the examiner finds the applicant’s arguments persuasive. The examiner finds persuasive pages 6-7 of the Applicant’s Arguments dated 06/10/2022.
Thus, the examiner finds Independent claims 36, 44 and 48 (and their corresponding dependent claims) allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565. The examiner can normally be reached Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Catherine Loikith/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        
/ASHISH K VARMA/Examiner, Art Unit 3674